EXHIBIT 10.4

AMENDMENT TO FACILITY AGREEMENTS


This Amendment to Facility Agreements (this “Amendment”) is hereby entered into
as of December 28, 2012 by and between Array BioPharma Inc. (“Array”) and
Deerfield Private Design Fund, L.P. and Deerfield Private Design International,
L.P. (“Deerfield”).


Array and Deerfield desire to amend that certain Facility Agreement dated May
15, 2009 (the “2009 Facility Agreement”) entered into by and between Array and
Deerfield and that certain Facility Agreement dated April 29, 2008 (the “2008
Facility Agreement”) entered into by and between Borrower and Deerfield as
provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.Section 5.2(d) of the 2009 Facility Agreement and Section 5.2(d) of the 2008
Facility Agreement are each hereby amended and replaced in their entirety with
the following:
(d)    The Borrower shall not amend or grant any waiver of any term or condition
of the Senior Debt or the documents evidencing the Senior Debt; provided,
however, that the Borrower may not (i) extend the Comerica Loan Agreement beyond
October 26, 2014 or (ii) increase the aggregate amount of the Credit Extensions
(as such term is defined therein) in excess of a maximum aggregate principal
amount of $15,000,000.
2.    Except as expressly modified herein, the 2009 Facility Agreement and the
2008 Facility Agreement shall be unmodified and remain in full force and effect.
3.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument.
[Signature pages follow.]


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


ARRAY BIOPHARMA INC.


By:     /s/ R. Michael Carruthers    
R. Michael Carruthers
Chief Financial Officer


DEERFIELD PRIVATE DESIGN FUND, L.P.
By: /s/ James E. Flynn    
Name: James E. Flynn
Title: President

DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By: /s/ James E. Flynn    
Name: James E. Flynn
Title: President



